PER CURIAM:1
After reviewing the record in this case and considering the briefs of the parties and argument of counsel, we are satisfied that the judgment entered on the remitted verdict is supported by substantial evidence. The district court committed no reversible error and its judgment is therefore affirmed.
AFFIRMED.

. Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.